DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, the prior art does not teach “…receiving, by one or more processors, first audio data from a first audio sensor of a first computing device worn by a user, the first audio data being associated with a voice command generated by the user as the user makes a gesture with a hand of the user; receiving, by the one or more processors, second audio data from a second audio sensor of a second computing device, the second audio data being associated with the voice command; comparing, by the one or more processors, the first audio data with the second audio data in order to determine relative distances of the hand of the user to the second computing device; detecting, by the one or more processors, the gesture based, at least in part, on the relative distances of the hand of the user to the second computing device; determining, by the one or more processors, whether the gesture corresponds to a user command stored in a memory; and controlling, by the one or more processors, one or more functions of the second computing device based on the user command.”
Regarding claims 10-16, the prior art does not teach “… receiving, by one or more processors, sensor data from one or more sensors of a first computing device capturing information indicating a motion of a user, the sensor data including a set of data elements associated with a first coordinate system, each data element in the set having a respective timestamp; receiving, by the one or more processors, sensor information from a second computing device worn by the user, the sensor information including a set of motion data associated with a second coordinate system, each motion data element in the set having a respective timestamp associated with the second computing device; determining, by the one or more processors, a correlation between the sensor data and the motion data based on respective timestamps of two or more data elements in the set of data elements and respective timestamps of two or more motion data elements in the set of motion data; detecting, by the one or more processors, a gesture by the user based on the correlation between the sensor data and the motion data, in accordance with movement of the user between at least a sequential pair of timestamps; determining, by the one or more processors, that the gesture corresponds to a user command; and -3-Application No.: 17/692,833Docket No. GOOGLE 3.OF-2556 CC effecting, by the one or more processors, control of the first computing device in response to the user command.”
Regarding claims 17-22, the prior art does not teach “… -4-Application No.: 17/692,833Docket No. GOOGLE 3.OF-2556 CC a memory configured to store a user command; and one or more processors coupled with the memory, the one or more processors being configured to: receive first audio data from a first audio sensor of a first computing device worn by a user, the first audio data being associated with a voice command generated by the user as the user makes a gesture with a hand of the user; receive second audio data from a second audio sensor of a second computing device, the second audio data being associated with the voice command; compare the first audio data with the second audio data in order to determine relative distances of the hand of the user to the second computing device; detect the gesture based, at least in part, on the relative distances of the hand of the user to the second computing device; determine whether the gesture corresponds to the user command; and control one or more functions of the second computing device based on the user command.”
Regarding claim 23, the prior art does not teach “…a memory configured to store a user command; and one or more processors coupled with the memory, the one or more processors being configured to: receive sensor data from one or more sensors of a first computing device capturing information indicating a motion of a user, the sensor data including a set of data elements associated with a first coordinate system, each data element in the set having a respective timestamp; receive sensor information from a second computing device worn by the user, the sensor information including a set of motion data associated with a second coordinate system, each motion data element in the set having a respective timestamp associated with the second computing device; determine a correlation between the sensor data and the motion data based on respective timestamps of two or more data elements in the set of data elements and respective timestamps of two or more motion data elements in the set of motion data; detect a gesture by the user based on the correlation between the sensor data and the motion data, in accordance with the motion of the user between at least a sequential pair of timestamps; determine that the gesture corresponds to the user command; and effect control of the first computing device in response to the user command.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xu [2018/0365975], Bradski [2019/0094981], Smus [9,417,704].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625